Opinion,
Mr. Chief Justice Paxson:
We are asked in this case to reconsider and overrule Philadelphia and Reading Railroad Company v. Adams, 89 Pa. 31, where it was held that “ a row-boat is not within the steering and sailing rules embodied in the navigation laws of the United States, and a steamer is not bound to change her course for such a boat.”
The rule referred to is as follows: “ Every steam vessel when approaching another vessel, so as to involve risk of collision, shall slacken her speed, or, if necessary, stop or reverse: ” Rule 21, § 4233, Rev. St. of the United States. The meaning of this rule is that a steamer must keep out of the way of a sailing vessel, and the reason is that the steamer is more easily handled. It was urged, however, that a row-boat is a “ vessel,” and, therefore, within the rule. We must construe the word “ vessel ” as it is popularly understood, for such is the sense *160in which the law-making power probably used it. When we speak of a row-boat we do not mean a “ vessel,” as that term is generally understood. Nor does the reason of the rule apply to row-boats. Of all water craft they are the most easily handled. A few strokes of the oars, in the hands of competent men, will take a row-boat out of the path of an approaching steamer. The latter is-confined to a channel, often narrow, whilst the row-boat requires but a few inches of water to float it. To apply the rule above quoted to such craft would be a palpable misapplication of it, and would wholly ignore the reason upon which it is founded.
The fact that a row-boat is bound to keep out of the way of a steamer, would not justify the latter in wilfully running down the former. As was said by Justice Woodward in the case cited: “ A crippled condition of the boat, inadequate appliances, or the inability of the crew to escape, shown to have been known or apparent to the captain, would change this relation and responsibility at once.” So we say here. When the pilot saw the boys in the boat they were, according to the testimony, from thirty to fifty yards away, probably about the length of the boat. The row-boat was directly across the steamer’s path, with the tide against it. A few strokes of the oars would have backed it out of harm’s way. Or had the boys stopped rowing, and floated with the tide, when they first saw the steamer, they would have avoided the collision; How was the captain or pilot to know that they were a party of inexperienced boys, who had never been in a boat before and knew nothing about handling it. They were not children, so small that -their appearance would proclaim their helplessness. When the pilot saw their condition, provided he fully realized it at all, the steamer was close upon them, and there is no reliable evidence that it could have been stopped, or its course changed so as to avoid the boat. It is true Peter Ott, a passenger on the steamer, testified that the pilot might have changed his course, or to use the precise language of the witness, “ He could have reversed his boat in any way at all.” Eut the witness did not say that the collision could have been avoided. Nor was his testimony upon this point of any importance. He was a mere passenger; knew nothing of navigation, or the handling of a steamboat, and it would be as rational to *161call a cobbler as an expert in medical science, as to permit a jury to render a verdict upon such testimony as this.
We find nothing in the case to charge the company with negligence. On the other hand, it was negligence amounting to recklessness, for these boys, who did not know how to handle an oar, to go out in a row-boat on the river front of a large city, crowded as it is with steamboats and water craft of all kinds. The accident was certainly a deplorable one, but it would be unjust to make others pay for tlie consequences of their own rashness. The nonsuit was properly entered.
Judgment affirmed.